NUMBER 13-19-00626-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOSE LUIS GARCIA JR.,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      This cause is before the Court regarding the preparation of the reporter’s record in

this cause. At the present time, no reporter’s record has been filed and a third request

for extension has been requested in which the reporter indicates she is awaiting payment.

      This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,
this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine the following:         1) whether appellant desires to

prosecute the appeal; 2) whether retained counsel has abandoned the appeal; 3) whether

appellant is indigent; 4) if appellant is indigent, whether new counsel should be appointed

to represent appellant on appeal; 5) whether appellant is entitled to have the reporter’s

record furnished without charge; 6) if appellant is not entitled to have the reporter’s record

furnished at no charge, the date appellant will request preparation and make acceptable

payment arrangements for the reporter’s record; and 7) what orders, if any, should be

entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeal if appellant does not desire to prosecute this appeal, or if appellant

desires to prosecute the appeal, to assure that the reporter’s record will be filed promptly

and that the appeal will be diligently pursued.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of April, 2020.


                                              2